DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18 and 23 have been amended to add the limitation “wherein the proportion of the cellulosic material is more than 30% by weight per a total amount of the resin composition”.  The original specification does not provide support of the open-ended claim, as the original specification does not teach amounts of the cellulosic material above 70 weight percent.  As such, the claims are not supported by the original specification as filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2011-153296) in view of Shumao et al. (Polym Int 2010; 59: 242–248).  Note:  A machine translation is being used for JP 2011-153296.
Considering Claims 18, 20, and 21:  Yoshino et al. teaches a resin composition comprising 100 parts polylactic acid (¶0013); 1 to 350 parts (¶0116) cellulose powder (¶0013); and 10 to 60 parts (¶0126) of a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).
	Yoshino et al. teaches that the cellulose powder can be present in an amount as high as 75 weight percent. This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have added the cellulose component in the overlapping portion of the claimed range, and the motivation to do so would have been, as Yoshino et al. suggests, to provide a high flexural strength and flexural modulus (¶0116).
	Yoshino et al. teaches the amount of flame retardant as being 10 to 60 parts by weight based on 100 parts of the polylactic acid (¶0126).  The amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of flame retardant in the amount of 5 to 15 weight percent, and the motivation to do so would have been, as Yoshino et al. suggests, the amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).
	Yoshino et al. does not teach adding the claimed flame retardant with sufficient specificity.  However, Shumao et al. teaches adding 5.3 to 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite (Table 1).  Yoshino et al. and Shumao et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant polylactic acid composites.  It would have been obvious to a person having ordinary skill in the art to have used ammonium polyphosphate as the flame retardant of Yoshino et al., and the motivation to do so would have been, as Shumao et al. suggests, it is very effective in improving flame retardancy (Abstract).  
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify a feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the relational expressions (1) and (2) would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 19:  Yoshino et al. teaches that the phosphate flame retardant can be used singly (¶0117).
Considering Claim 22:  Yoshino et al. teaches the cellulose powder as having a particle size of less than 30 microns (¶0111).

Claims 23, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP 2011-153296) in view of Shumao et al. (Polym Int 2010; 59: 242–248).  Note:  A machine translation is being used for JP 2011-153296.
Considering Claims 23 and 26-28:  Yoshino et al. teaches a resin composition comprising 100 parts polylactic acid (¶0013); 1 to 350 parts (¶0116) cellulose powder (¶0013); and 10 to 60 parts (¶0126) of a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).  Yoshino et al. teaches the cellulose powder as having a particle size of less than 30 microns (¶0111).
	Yoshino et al. teaches that the cellulose powder can be present in an amount as high as 75 weight percent. This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have added the cellulose component in the overlapping portion of the claimed range, and the motivation to do so would have been, as Yoshino et al. suggests, to provide a high flexural strength and flexural modulus (¶0116).
	Yoshino et al. teaches the amount of flame retardant as being 10 to 60 parts by weight based on 100 parts of the polylactic acid (¶0126).  The amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of flame retardant in the amount of 5 to 15 weight percent, and the motivation to do so would have been, as Yoshino et al. suggests, the amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).
	Yoshino et al. does not teach adding the claimed flame retardant with sufficient specificity.  However, Shumao et al. teaches adding 5.3to 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite (Table 1).  Yoshino et al. and Shumao et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant polylactic acid composites.  It would have been obvious to a person having ordinary skill in the art to have used ammonium polyphosphate as the flame retardant of Yoshino et al., and the motivation to do so would have been, as Shumao et al. suggests, it is very effective in improving flame retardancy (Abstract).  
	The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify a feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the relational expressions (1) and (2) would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Considering Claim 24:  Yoshino et al. teaches that the phosphate flame retardant can be used singly (¶0117).

Allowable Subject Matter
Claims 8, 9, 13, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claim 8:  The prior art of record does not teach or suggest the claimed composition comprising a polyolefin, cellulose powder having a particle size of less than 150 microns and a phosphate based flame retardant and having the claimed relational expressions.  The closest prior art of record is Anna et al. (Macromol Symp. 2003, 202, 245, 254).  Anna et al. teaches a composition comprising polypropylene, cotton fibers/a cellulose material consisting of only cellulose, and ammonium polyphosphate (pg. 246-47) in an amount of 10% (pg. 253-54).  However, Anna et al. teaches the cotton fibers as having a length of 30 mm (pg. 246), and there is no suggestion to lower the particle size to a micron level from the millimeter range of the prior art.

Response to Arguments
Applicant's arguments filed April 19, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the examples of Yoshino et al. do not teach the claimed amount of cellulose is not persuasive.  Yoshino et al. teaches a resin composition comprising 100 parts polylactic acid (¶0013); 1 to 350 parts (¶0116) cellulose powder (¶0013); and 10 to 60 parts (¶0126) of a flame retardant (¶0013) that is preferably a phosphate flame retardant (¶0119).
Yoshino et al. teaches that the cellulose powder can be present in an amount as high as 75 weight percent. This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have added the cellulose component in the overlapping portion of the claimed range, and the motivation to do so would have been, as Yoshino et al. suggests, to provide a high flexural strength and flexural modulus (¶0116).
B)  The applicant’s argument that Yoshino et al. does not teach an example where the flame retardant is present in the claimed amount is not persuasive.  Yoshino et al. teaches the amount of flame retardant as being 10 to 60 parts by weight based on 100 parts of the polylactic acid (¶0126).  The amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have selected an amount of flame retardant in the amount of 5 to 15 weight percent, and the motivation to do so would have been, as Yoshino et al. suggests, the amount of flame retardant controls the flame retardant effect, the flow characteristics during processing, the strength, and impact resistance of the molded article (¶0126).
Yoshino et al. does not teach adding the claimed flame retardant with sufficient specificity.  However, Shumao et al. teaches adding 5.3to 10.5 weight percent of ammonium polyphosphate to a polylactic acid natural fiber composite (Table 1).  Yoshino et al. and Shumao et al. are analogous art as they are concerned with the same field of endeavor, namely flame retardant polylactic acid composites.  It would have been obvious to a person having ordinary skill in the art to have used ammonium polyphosphate as the flame retardant of Yoshino et al., and the motivation to do so would have been, as Shumao et al. suggests, it is very effective in improving flame retardancy (Abstract).  
C)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Shumao et al. is not being relied upon to teach the cellulosic component, which is taught in Yoshino et al.  
D)  The applicant’s argument that the relational expressions are not taught is not persuasive.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed amounts, made by a substantially similar process.  The original specification does not identify a feature that results in the claimed property outside of the composition itself.  Therefore, the claimed effects and physical properties, i.e. the relational expressions (1) and (2) would implicitly be achieved by a composition with all the claimed ingredients.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP § 2112.01.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767